Case: 15-30644      Document: 00513542645         Page: 1    Date Filed: 06/10/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                      No. 15-30644                                 FILED
                                                                               June 10, 2016
                                                                              Lyle W. Cayce
DAVID LEE HILL,                                                                    Clerk

                                                 Plaintiff-Appellant

v.

HAI PHAN; UNKNOWN S.P.D. OFFICER; WILLIE SHAW; CHARLES REX
SCOTT; ALAN J. GOLDEN; STEVE PRATOR; JOHN D. MOSELY, JR.; MICHEAL
ENWRIGHT; GREGORY SCOTT BRADY; UNKNOWN DEFENDANT, White
Female Assistant District Attorney; CAPTAIN FARRIS; L. EATON; LEWIS, Law
Librarian; SERGEANT CRAFT; UNKNOWN MAIL CLERK; ROSS OWEN;
AMANDA SULLIVAN,

                                                 Defendants-Appellees



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:13-CV-583


Before HIGGINBOTHAM, SMITH, and OWEN, Circuit Judges.
PER CURIAM: *
       David Lee Hill, Louisiana prisoner # 42520, moves for leave to appeal in
forma pauperis (IFP) and to view two sealed documents. We “have jurisdiction
over appeals only from (1) a final decision under 28 U.S.C. § 1291; (2) a decision


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30644     Document: 00513542645     Page: 2    Date Filed: 06/10/2016


                                  No. 15-30644

that is deemed final due to jurisprudential exception or that has been properly
certified as final pursuant to FED. R. CIV. P. 54(b)” and certain interlocutory
orders under 28 U.S.C. § 1292. Askenase v. LivingWell, Inc., 981 F.2d 807, 809-
10 (5th Cir. 1993). “When an action involves multiple parties, any decision
that adjudicates the liability of fewer than all of the parties does not terminate
the action and is therefore not appealable unless certified by the district judge
under Rule 54(b).” Id. at 810.
      The district court’s order did not dispose of all of the claims or defendants
in Hill’s civil rights action. Nor is there any certification under Rule 54.
Because there is no final and appealable judgment, the appeal is DISMISSED
for lack of jurisdiction. See id. Accordingly, Hill’s motion for IFP is DENIED.
His motion to view sealed documents is also DENIED. Nonetheless, we note
for Hill’s benefit that one of the sealed documents is simply the district court’s
internal form indicating, without comment, that a report and recommendation
was filed, and the other is Hill’s own request for admissions and production of
documents.
      APPEAL DISMISSED; ALL MOTIONS DENIED




                                        2